Mr. Justice Fisher
delivered the opinion of the court.
The question presented for decision by the record in this case is, whether a note executed for the payment of a debt from which the maker had been discharged by a decree in bankruptcy, can be recovered, or, in other words, whether such note rests upon a sufficient legal consideration.
The rule is thus stated in Chitty on Contracts: — “ A bankrupt is under a moral obligation to pay his debts, although the legal remedy of the creditors be barred by his certificate; consequently, the law will give effect, not only to a new contract founded on a debt contracted before the bankruptcy, but also to an express and distinct promise to pay such debt, made by *810the bankrupt, without any new consideration, either after the issuing of the commission and before his certificate has been granted, or after the certificate has been obtained, although the debt was provable under the commission.” Chitty on Contracts, p. 157. No adjudicated case, in which the question has ■been directly presented by the record, has been brought to our notice in opposition to this view of the law; on the contrary, they all appear to harmonize with it. The law having been thus long settled, and resting as it does upon both sound principle and justice, ought not at this day to be called in question. The discharge in bankruptcy at most only armed the debtor with a successful defence against the original cause of action, of which he might avail himself when sued, or waive at his option. When he executed the new note, he not only made an express promise to pay the debt, but tacitly agreed to waive his defence arising out of his discharge in bankruptcy.
Judgment affirmed.
HáNdy, J., having been of counsel in the court below, took no part in the decision of this case.